Exhibit 23.f Consent of independent registered public accounting firm We consent to the incorporation by reference in the Registration Statement (Form S-1) and related prospectus of TIAA Real Estate Account of our reports dated October 20, 2014 with respect to the statement of revenues and certain direct operating expenses of 55 Second Street, San Francisco, California for the year ended December 31, 2013 and the statement of revenues and certain direct operating expenses of The Plaza America Shopping Center, Reston, Virginia for the year ended December 31, 2013. We also consent to the reference to us under the heading Experts in such Registration Statement. /s/ Friedman LLP New York, New York
